                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

STANLEY POE EL,

                  Plaintiff,                               8:19CV351

      vs.
                                                       MEMORANDUM
DEBORAH WILLIAMS POE, Power of                          AND ORDER
Attorney, Individual and Official
capacity;

                  Defendant.


      On August 23, 2019, the court ordered Plaintiff to pay the $400.00 filing and
administrative fees or file a request for leave to proceed in forma pauperis that
complies with 28 U.S.C. § 1915 within 30 days or face dismissal of this action. To
date, Plaintiff has not paid the fees, submitted a request for leave to proceed in
forma pauperis, or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 10th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
